Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2022

                                      No. 04-22-00456-CR

                                         Martin PENA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 8369
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
       Appellant’s brief is due by September 23, 2022. On September 19, 2022, appellant filed
a motion requesting a sixty-day extension of time to file his brief. After consideration, we grant
the motion and order appellant’s brief due by November 22, 2022.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court